       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 1 of 51                     FILED
                                                                                 2020 Sep-08 PM 03:10
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

TIFFANY ASHLEY;                          )
CHARLES RICHARD CORRY; and               )
BULLHEADED, LLC D/B/A                    )
THE BULLPEN STEAKHOUSE,                  )
individually and on behalf of            )
all others similarly situated,           )
                                         )
      Plaintiffs,                        ) Civil Action No.: 5:19-cv-01180-LCB
                                         )
vs.                                      )          JURY DEMAND
                                         )
TYSON FARMS, INC. d/b/a                  )
RIVER VALLEY INGREDIENTS;                )
JASON SPANN;                             )
HYDRASERVICE, INC.; and                  )
JASPER WATER WORKS                       )
AND SEWER BOARD, INC.                    )
                                         )
      Defendants.                        )


                    FIRST AMENDED
  CONSOLIDATED INDIVIDUAL AND CLASS ACTION COMPLAINT


      COME NOW the Plaintiffs, TIFFANY ASHLEY, CHARLES RICHARD

CORRY, and BULLHEADED, LLC D/B/A THE BULLPEN STEAKHOUSE

(collectively “Plaintiffs” or “Representative Plaintiffs”), and bring this First

Amended Consolidated Individual and Class Action Complaint on behalf of

themselves, and on behalf of a Class of others similarly situated. Pursuant to Orders
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 2 of 51




entered by the Court on June 8, 2020 (Doc. 59), June 12, 2020 (Doc. 61), and

September 1, 2020 (Doc. 64), as well as the Order entered by the Court on February

5, 2020 (Doc. 54) consolidating Case No. 5:19-cv-01179-LCB and Case No. 5:19-

cv-01180-LCB, Plaintiffs allege the following:

I.    INTRODUCTION

      1.    Plaintiffs, Tiffany Ashley, Charles Richard Corry, and Bullheaded,

LLC d/b/a The Bullpen Steakhouse (collectively “Representative Plaintiffs”),

individually and as representatives of the class defined herein (the “Class”), bring

this action against the Defendants Tyson Farms, Inc. d/b/a River Valley Ingredients

(“Tyson”), HydraService, Inc. (“HydraService”), Jasper Water Works and Sewer

Board, Inc. (“JWWSB”), and Jason Spann (“Spann”), who are identified in the

caption of this Consolidated Complaint and below (“Defendants”), and aver as

follows:

      2.    This is a class action, brought pursuant to Rule 23 of the Alabama Rules

of Civil Procedure, to recover damages suffered by the Representative Plaintiffs and

members of the proposed Class as a result of the contamination of the Mulberry Fork

segment of the Black Warrior River, and the subsequent transmission of unsafe

and/or tainted water to residents, workers, property owners, and/or business owners

in the State of Alabama including, but not limited to, residents, workers, property

owners, business owners, and/or other individuals and entities located and/or

                                         2
        Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 3 of 51




residing in Walker County, Alabama and Cullman County, Alabama who have been

injured and economically damaged as a result of the above-referenced incident

which Defendants Tyson, HydraService, Spann, and JWWSB caused, contributed to

cause, and/or exacerbated.

      3.     The above-referenced water contamination by Defendants Tyson,

Spann, and HydraService, as well as Defendant JWWSB’s failure to timely,

properly, appropriately, and/or adequately plan for, contain, remediate, address,

and/or warn Representative Plaintiffs and members of the Class about the same, have

caused, contributed to cause, and/or directly and/or proximately resulted in

significant injuries and damages to Representative Plaintiffs and members of the

Class, and will continue to cause, contribute to cause, and/or directly and/or

proximately result in significant injuries and/or damages to Representative Plaintiffs

and members of the Class in the future.

      4.     Such injuries and damages include, but are not limited to, compensatory

damages, economic damages, non-economic damages, consequential damages, out-

of-pocket expenses, lost wages, lost earning capacity, nuisance, loss and/or

diminution of value to real property, personal property, and/or business(es), lost

business income, lost profits, revenue, and/or profitability, loss of and/or

interference with the use of natural resources, and loss of and/or interference with

the general, normal, quiet, and/or usual use and enjoyment of real property, personal

                                          3
        Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 4 of 51




property, and/or business(es). In addition, Representative Plaintiffs and the members

of the Class are seeking recovery of punitive damages based upon the Defendants’

wanton, reckless, willful, and/or malicious conduct in relation to the subject

wastewater spill and contamination incident.

II.    JURISDICTION

       5.     This Court has jurisdiction over this class action pursuant to 28 U.S.C.

§ 1332(d)(2) because: (a) the matter in controversy and the aggregate sum of each

individual Plaintiff and Class member’s claims exceeds the sum or value of

$5,000,000.00, exclusive of interest and costs; (b) this is a class action brought

pursuant to Fed. R. Civ. P. 23 by one or more citizens of a State that is different from

the State where at least one of the Defendants is a citizen, is incorporated, has its

principal place of business, or does business; and (c) the aggregate number of

members in the proposed Class exceeds 100 members;

       6.     Prosecution of this action in this district is proper under 28 U.S.C. §

1391(b) because a substantial portion of the events or omissions giving rise to the

claims asserted herein occurred in this district and/or a substantial part of the

property at issue in this action is situated in this district.

III.   PARTIES

       7.     Plaintiff Tiffany Ashley is an individual over the age of nineteen (19)

years and is a resident of Walker County, Alabama and an owner of real property

                                             4
        Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 5 of 51




located in Walker County, Alabama. Tiffany Ashley’s real property is located at or

near 86 Chappell Fish Camp Road, Parrish, AL 35580.

      8.     As a result of the events described herein, Tiffany Ashley and her real

property have been exposed to and/or negatively affected by contaminated water,

raw sewage, effluent materials, toxins, bacteria, contaminants and/or other

dangerous and unsafe materials, and Tiffany Ashley has suffered injuries and/or

damages including, but not limited to, compensatory damages, economic damages,

non-economic damages, consequential damages, out-of-pocket expenses, lost

wages, lost earning capacity, nuisance, loss and/or diminution of value to real

property and/or personal property, loss of and/or interference with the use of natural

resources, and loss of and/or interference with the general, normal, quiet, and/or

usual use and enjoyment of real property and/or personal property.

      9.     Plaintiff Charles Richard Corry is an individual over the age of nineteen

(19) years and is a resident and/or owner of real property located in Walker County,

Alabama. Charles Richard Corry is the owner and operator of a business,

Bullheaded, LLC d/b/a The Bull Pen Steakhouse, which is located at or near 111

School Street, Oakman, Alabama 35579.

      10.    As a result of the events described herein, Charles Richard Corry has

suffered injuries and/or damages including, but not limited to, compensatory

damages, economic damages, non-economic damages, consequential damages, lost

                                          5
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 6 of 51




wages, lost earning capacity, nuisance, loss and/or diminution of value to real

property, personal property, and/or business(es), lost business income, lost profits,

revenue, and/or profitability, loss of and/or interference with the use of natural

resources, and loss of and/or interference with the general, normal, quiet, and/or

usual use and enjoyment of real property, personal property, and/or business(es).

      11.    Plaintiff Bullheaded, LLC d/b/a The Bull Pen Steakhouse is a domestic

limited liability company located and doing business in Walker County, Alabama.

Bullheaded, LLC d/b/a The Bull Pen Steakhouse earns income and generates

revenue in the restaurant and/or food service industry.

      12.    As a result of the events described herein, Bullheaded, LLC d/b/a The

Bull Pen Steakhouse has suffered injuries and/or damages including, but not limited

to, compensatory damages, economic damages, non-economic damages,

consequential damages, lost wages, lost earning capacity, nuisance, loss and/or

diminution of value to real property, personal property, and/or business(es), lost

business income, lost profits, revenue, and/or profitability, loss of and/or

interference with the use of natural resources, and loss of and/or interference with

the general, normal, quiet, and/or usual use and enjoyment of real property, personal

property, and/or business(es).

      13.    Defendant Tyson Farms, Inc. d/b/a River Valley Ingredients

(hereinafter “Tyson”) is and was at all times relevant and material to this action a

                                         6
        Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 7 of 51




foreign corporation that was formed and/or incorporated in the state of North

Carolina with its principal place of business located in or near Wilkesboro, North

Carolina.

      14.    Defendant Tyson owned, operated, managed, ran, and/or controlled the

River Valley Ingredients plant located in Cullman County, Alabama, and at all times

relevant and material to this Consolidated Individual and Class Action Complaint,

caused, contributed to cause, and/or allowed raw sewage, effluent materials, toxins,

bacteria, and/or other contaminants to be discharged into the Mulberry Fork of the

Black Warrior River, causing the damages complained of by the Representative

Plaintiffs and/or members of the proposed Class referenced herein.

      15.    Defendant Jason Spann (hereinafter “Spann”), individually, and in his

capacity as Plant Manager, agent, employee, servant, borrowed servant, loaned

servant, representative, and/or affiliate of Defendant Tyson’s River Valley

Ingredients plant, is and was at all times relevant and material to this action an

individual over the age of nineteen (19) years and resides in Cullman County,

Alabama.

      16.    Defendant Jason Spann is and/or was at all times relevant and material

to this action the individual in charge of the safe and proper operation of the

discharge of sanitary wastewaters associated with the rendering operations of the

plant, but who failed to ensure that raw sewage, effluent materials, toxins, bacteria,

                                          7
        Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 8 of 51




and/or other contaminants would not be discharged into the Mulberry Fork of the

Black Warrior River causing the damages complained of by the Representative

Plaintiffs and members of the Class referenced herein.

      17.    Defendant HydraService, Inc. (hereinafter “HydraService”) is and was

at all times relevant and material to this action a domestic corporation incorporated

in the state of Alabama with its principal place of business located in Blount County,

Alabama.

      18.    Upon information and belief, Defendant HydraService was the

contractor that leased, rented, assembled, installed, used, maintained, repaired,

altered, constructed, and operated a pump/pump(s), pipe(s)/piping, and/or other

equipment and/or component parts at the River Valley Ingredients plant in

Hanceville, Alabama which was/were used to pump and/or transfer raw sewage,

effluent materials, toxins, bacteria, and/or other contaminants using the plant

wastewater system from one wastewater basin to another on, near, and/or around the

property where the River Valley Ingredients plant was located.

      19.    Upon information and belief, Defendant HydraService’s pump/pumps,

pipe(s)/piping, and/or other equipment and/or component parts malfunctioned

and/or failed, and discharged hundreds of thousands of gallons of raw, untreated,

and/or partially treated wastewater and other effluent contaminants into the

Mulberry Fork of the Black Warrior River and caused and/or contributed to cause

                                          8
        Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 9 of 51




the damages complained of by the Representative Plaintiffs and members of the

proposed Class referenced herein.

      20.    Defendant Jasper Water Works and Sewer Board, Inc. (hereinafter

“JWWSB”) is and was at all times relevant and material to this action a domestic

corporation incorporated in the state of Alabama with its principal place of business

located in Walker County, Alabama.

      21.    At all times relevant and material to this action, Defendant JWWSB

provided water, drinking water, and water and sewer services to citizens and

residents of Walker County, Alabama and, in doing so, drew, used, and/or utilized

water from the Mulberry Fork portion of the Black Warrior River – one of the

principal locations of the spill, discharge, and contamination incident(s) made the

basis of this action.

IV.   FACTUAL ASSERTIONS

      22.    Plaintiffs hereby adopt and incorporate all prior paragraphs of this

Consolidated Individual and Class Action Complaint as if set out fully herein.

      23.    The Mulberry Fork begins in northeast Cullman County below Arab,

Alabama and flows southwest, forming a portion of the boundary between Cullman

County and Blount County.

      24.    In western Walker County, the Mulberry Fork is joined by the Sipsey

Fork and flows south to man-made Bankhead Lake at the junction of Walker,

                                         9
         Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 10 of 51




Jefferson, and Tuscaloosa Counties, where it meets the Locust Fork. Together, the

waters flow out of the Bankhead Lake to the southwest as the Black Warrior River,

through Tuscaloosa to the Tombigbee River, and then south to Mobile.

         25.   Defendant Tyson is engaged in food and/or pet food processing

operations in Cullman County, Alabama. Defendant Tyson’s facilities, known as

the River Valley Ingredients Plant, are located in close proximity to the Black

Warrior River and/or certain tributaries that flow and/or feed into the Black Warrior

River.

         26.   Defendant Jason Spann is a Plant Manager, agent, employee, servant,

borrowed servant, loaned servant, representative, and/or affiliate of Defendant

Tyson and Tyson’s River Valley Ingredients Plant.

         27.   In that role, Defendant Spann is charged with certain responsibilities

including, but not limited to, the safe and proper operation, containment, transfer,

and/or discharge of sanitary wastewaters associated with the rendering operations of

the plant, and ensuring that raw sewage, effluent materials, toxins, bacteria, and/or

other contaminants are not discharged into public waterways and/or water sources.

         28.   On or about June 5, 2019 and/or June 6, 2019, a wastewater spill and/or

discharge contaminated the waters of the Mulberry Fork along the Black Warrior

River.



                                          10
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 11 of 51




       29.    According to the Alabama Department of Environmental Management,

the spill on the Mulberry Fork of the Black Warrior River happened at the “River

Valley” plant when a pipe failed to properly transfer partially-treated wastewater

from one holding pond, basin, and/or container to another.

       30.    The River Valley plant is and was at all times relevant and material to

this action owned, operated, managed, run, used, and/or controlled by Defendant

Tyson.1

       31.    Upon information and belief, the pump/pumps, pipe(s)/piping, and/or

other equipment that failed and/or malfunctioned and caused or contributed to cause

the above-referenced wastewater spill and contamination was/were leased, rented,

assembled, installed, used, maintained, repaired, altered, constructed, and/or

operated by Defendant HydraService.

       32.    Defendants Tyson, Spann, and/or HydraService caused, contributed to

cause, and/or allowed the occurrence of the above-referenced wastewater spill

and/or discharge, which caused such significant and toxic contamination that it

triggered a massive fish kill in areas as far as 40 miles from the River Valley plant.

       33.    On the day after the above-referenced contamination, spill, and/or

discharge occurred, Defendant Tyson issued the following public notice:


1
 In 2016, the same facility was fined a mere $19,000 when it dumped more than 900 gallons of
acid into the river and killed approximately 40,000 fish.

                                            11
        Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 12 of 51




       This is a notice to the general public: on June 6, 2019, due to a
       failure in a pipe owned by River Valley Ingredients located near
       Hanceville, Alabama, partially treated effluent is believed to have
       reached the Dave Young creek, which flows to the Mulberry
       Fork…In an abundance of caution, the public is encouraged to
       avoid recreating in Dave Young creek or the Mulberry Fork until
       further notice.

       34.     According to Alabama's Division of Wildlife and Freshwater Fisheries,

early reports indicated that up to 800,000 gallons of wastewater was spilled and/or

discharged from Defendant Tyson’s River Valley Ingredients plant in Hanceville

during the subject incident in June 2019.2

       35.     The contaminated water (referred to as “bad water” by the director of

the Jasper Water Works and Sewer Board) poured into the Mulberry Fork before

moving downstream to the Sipsey Fork and the Black Warrior River – killing an

estimated 175,000 fish in the process.3

       36.     The pollution and dead fish contaminated river water for miles

downstream, including the area from which the JWWSB filtering plant draws its




2
 For reference, an 800,000-gallon spill would be enough to fill 1-gallon jugs lined side by side for
nearly 70 miles. It also could fill a walled-in football field including the end zones with a 14-foot-
high pool of oil.
3 The Alabama Department of Conservation and Natural Resources released a conservative
estimate that 175,000 fish were killed. However, the Assistant Chief of Fisheries for ADCNR
admitted that the incident was so large that “direct counts of dead fish were not possible,” and
further stated that “it appears that most of the fish in the affected area were killed” because
“dissolved oxygen dropped to levels that most fish cannot easily survive.”


                                                 12
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 13 of 51




water – approximately two (2) miles below the point where the Mulberry Fork flows

into the Sipsey Fork of the Black Warrior River.

      37.    Following the subject wastewater spill, water samples taken

approximately 28 miles downstream from the spill showed the presence and

alarming levels of the bacteria Escherichia coli (commonly referred to as “E. coli”).

      38.    In fact, the levels of E. coli found in the Warrior River samples were

double the maximum amount allowed by the state of Alabama in surface water.

      39.    In addition to its failure to anticipate such an issue concerning water

quality, Defendant JWWSB and its employees, agents, servants, borrowed servants,

loaned servants, representatives, and/or affiliates negligently and/or wantonly

assumed incorrect facts about the spill and/or failed to immediately and/or timely

take proper, appropriate, and necessary measures to protect the public from using,

consuming, ingesting, and/or being exposed to or negatively affected by

contaminated water.

      40.    Despite admittedly not knowing “what all went on up there,” Defendant

JWWSB declared that “the water is safe to drink.”

      41.    Defendant JWWSB has admitted that it took no precautionary actions

in the immediate aftermath of the Tyson wastewater spill/discharge incident.

      42.    Despite publicly admitting that the water was “dirty,” Defendant

JWWSB failed and/or refused to warn the citizens of Walker County that they should

                                         13
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 14 of 51




not ingest, consume, use, come into contact with, and/or be exposed to the

polluted/contaminated water.

      43.    Not long before the June 5-6, 2019 wastewater spill/discharge incident

occurred at Defendant Tyson’s River Valley Ingredients plant in Hanceville,

Defendants Tyson, HydraService, and Spann experienced a similar wastewater

system failure/malfunction and/or wastewater spill/discharge incident in May 2019

and, more specifically, on or about May 26, 2019.

      44.    Upon information and belief, prior to the June 5-6, 2019 wastewater

spill/discharge incident at its River Valley Ingredients plant in Hanceville and prior

to the commencement of this action on July 24, 2019, Defendant Tyson and/or its

subsidiaries and/or its affiliates had experienced, and knew and were aware of, other

spill, discharge, pollution, and/or contamination incidents at plants and facilities that

were owned, operated, managed, run, used, and/or controlled by Defendant Tyson

and/or its subsidiaries and/or its affiliates, some of which resulted in lawsuits,

claims, and/or litigation, including class actions, which were initiated and asserted

against, and/or involved, Defendant Tyson, Defendant HydraService, Defendant

JWWSB, subsidiaries and/or affiliates of Tyson, HydraService, and/or JWWSB,

and/or other named defendants.

      45.    As a direct and/or proximate consequence and result of the wastewater

spill/discharge that occurred on June 5, 2019 and/or June 6, 2019, Representative

                                           14
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 15 of 51




Plaintiffs and members of the proposed Class have sustained injuries and/or damages

which include, but are not limited to, compensatory damages, economic damages,

non-economic damages, consequential damages, out-of-pocket expenses, lost

wages, lost earning capacity, nuisance, loss and/or diminution of value to real

property, personal property, and/or business(es), lost business income, lost profits,

revenue, and/or profitability, loss of and/or interference with the use of natural

resources, and loss of and/or interference with the general, normal, quiet, and/or

usual use and enjoyment of real property, personal property, and/or business(es).

Plaintiffs and Class Members will continue to experience such damages into the

foreseeable future.

      46.    The Representative Plaintiffs and the members of the proposed Class

show that the total number of members of the proposed Class exceeds 100 members.

      47.    For example, the number of persons, businesses, and properties who at

all times relevant and material to this action were customers of Jasper Water Works

and Sewer Board, Inc., or who used, ingested, consumed, came into contact with, or

were exposed to water that was provided and/or processed by Jasper Water Works

and Sewer Board, Inc. following the subject wastewater spill/discharge incident that

occurred on June 5-6, 2019, easily exceeds 100, and those persons, businesses, and

entities would be members of and included in the proposed Class.



                                         15
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 16 of 51




      48.    The aggregate sum and value of the claims of the Representative

Plaintiffs and members of the proposed Class against the Defendants in this action,

and the amount in controversy, exceeds $5,000,000.00.

      49.    For example, businesses in Walker County, Alabama and, more

specifically, Jasper, Alabama, including, but not limited to restaurant businesses,

were caused and/or forced to purchase bottled water and forego the use of tap water

supplied by Jasper Water Works and Sewer Board, Inc. immediately following the

subject June 5-6, 2019 wastewater spill/discharge incident and for an extended

period of time thereafter. There are over 40 restaurant businesses in Jasper, Alabama

alone, and easily more than 100 total businesses of various types in all of Walker

County. The combined expenses and damages incurred by such businesses as a

direct and/or proximate result of the conduct, acts, and/or omissions of the

Defendants and the subject June 5-6, 2019 wastewater spill/discharge/contamination

incident, when aggregated, easily exceeds $5,000,000.00.

      50.    The Defendants’ conduct, acts, and/or omissions under the

circumstances was negligent, reckless, wanton, and/or willful; and/or amounts to

actual malice.

      51.    The injuries and damages suffered by Representative Plaintiffs and the

members of the proposed Class were caused by Defendants’ negligent, willful,



                                         16
          Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 17 of 51




reckless, and/or wanton failure to behave in a reasonable manner and/or failure to

adhere to recognized industry standards of care and/or safety practices.

      52.      Defendants knew and/or were aware of the dangers, hazards, and/or

risk(s) of harm associated with their activities and negligently, willfully, recklessly,

and wantonly failed to take appropriate measures to prevent, lessen, and/or mitigate

damage to Representative Plaintiffs and the members of the proposed Class.

      53.      The subject wastewater spill/discharge and subsequent mishandling of

this significant and harmful event has injured and/or damaged Representative

Plaintiffs and members of the proposed Class and will continue to injure and/or

damage Representative Plaintiffs and members of the Class Members in the future

as specifically described herein.

V.    CLASS ACTION ALLEGATIONS

      54.      Plaintiffs hereby adopt and incorporate all prior paragraphs of this First

Amended Consolidated Individual and Class Action Complaint as if set out fully

herein.

      55.      Representative Plaintiffs bring this action and each of the claims

asserted herein on their own behalf and on behalf of all others similarly situated, and

this action may be properly maintained, pursuant to Ala. R. Civ. P. 23.

Representative Plaintiffs are duly representative and typical of the proposed

members of the hereinafter described classes and/or sub-classes.

                                           17
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 18 of 51




      56.    Representative Plaintiffs and members of the proposed Class or

subclasses of people are residents of Alabama or are physically located in Alabama

and have been damaged and negatively impacted by the subject wastewater

spill/discharge/contamination which occurred on or about June 5, 2019 and/or June

6, 2019, the subsequent handling (or mishandling) of the wastewater

spill/discharge/contamination, and related and/or remedial events in which the

Defendants were involved.

      57.    The Class proposed by the Representative Plaintiffs and those they

represent is as follows:

      All persons and entities located or residing in Alabama, including
      owners, possessors, occupiers, and operators of property and
      businesses, who have used, come into contact with, or whose
      drinking water was or is derived from, waters of the Black Warrior
      River and the Mulberry Fork, including those persons who used or
      use water provided by Jasper Water Works and Sewer Board, Inc.,
      for the time period June 6, 2019 to June 6, 2020.

(Plaintiffs and others similarly situated may simultaneously be members of more

than one class or sub-class, including separately filed legal actions)

      58.    Excluded from the Class are:

      a.     the Defendants and any entity or entities in which the Defendants have
             a controlling interest;

      b.     any of the legal representatives, heirs, successors, or assigns of the
             Defendants;

      c.     the Defendants’ officers and directors;

                                          18
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 19 of 51




      d.    the parents, siblings, children, and grandchildren of the Defendants’
            officers and directors;

      e.    the Judge to whom this case is assigned;

      f.    the parents, siblings, children, and grandchildren of the Judge to whom
            this case is assigned;

      g.    any other judicial officer assigned to this case, including court
            personnel;

      h.    all persons or entities that properly execute and timely file a request for
            exclusion from the class; and

      i.    any of the attorneys representing the Representative Plaintiffs or
            members of the proposed Class.

      59.   Plaintiffs reserve the right to modify or amend the definition of the

proposed Class before the Court determines whether certification is appropriate.

      60.   The members of the Class are so numerous that separate joinder of each

member is impractical, within the meaning of Fed. R. Civ. P. 23(a)(1). Although the

exact number of members of the proposed Class will be better established after Class

notification, upon information and belief, the number of persons, entities, and

businesses in the affected area which have been or may in the future be damaged by

the subject wastewater spill/discharge/contamination, the subsequent handling (or

mishandling) of said wastewater spill/discharge/contamination, and/or any actual or

planned remediation efforts exceeds 100.

      61.   Putative Class members are readily identifiable through records

generated, possessed, and maintained by Jasper Water Works and Sewer Board, Inc.
                                       19
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 20 of 51




and through property records and business listing records, such as records possessed

and/or maintained by probate courts, chambers of commerce, and other readily

and/or publicly available sources of records and information, and putative Class

members may be given any required notice(s) by regular mail, supplemented, if

necessary and required by the Court, by published notice.

      62.   There are common questions of law and fact that exist in and among

the Class and which are common to the Class, such as:

      a.    the June 5-6, 2019 spill/discharge/contamination event and details of it;

      b.    the factual history of the installation, use, maintenance, servicing,
            repair, failure, and/or malfunctioning of the wastewater system and tis
            component parts at the River Valley Ingredients plant in Hanceville;

      c.    the Defendants’ herein described conduct which caused, brought about,
            allowed, contributed to cause, exacerbated, and/or significantly
            increased the risk, damage, and harmful effects of the June 5-6, 2019
            spill/discharge/contamination event and/or damages resulting
            therefrom;

      d.    when the Defendants knew or became aware of the June 5-6, 2019
            wastewater spill/discharge/contamination;

      e.    the actions and steps that were taken by the Defendants to address,
            attempt to correct, and/or lessen or mitigate the damage(s) of the June
            5-6, 2019 wastewater spill/discharge/contamination;

      f.    whether and to what extent the storage, treatment, transfer, use,
            discharge, and/or disposal of wastewater in the manner involved in or
            related to the June 5-6, 2019 wastewater spill/discharge/contamination
            incident was or is an inherently dangerous, hazardous, or harmful
            activity;


                                        20
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 21 of 51




      g.     whether the Defendants had ever experienced, were ever aware of, or
             had     ever   been involved        in the same          or similar
             pollution/contamination/spill/discharge events/incidents prior to the
             June 5-6, 2019 incident made the basis of this action;

      h.     the extent of the contamination at the discharge site at/near the River
             Valley Ingredients plant in Hanceville and the migration of that
             contamination into the Mulberry Fork and Black Warrior River;

      i.     whether, to what extent, and when the Defendants provided the public,
             including Representative Plaintiffs and members of the Class, any
             notice or warning of the occurrence of the June 5-6, 2019 wastewater
             spill/discharge/contamination and any potential harm or risk of harm it
             posed to them;

      j.     whether the Defendants have altered or changed their standards,
             practices, policies, procedures, rules, regulations, or habits after or in
             response       to      the     June       5-6,     2019       wastewater
             spill/discharge/contamination incident and whether such changes were
             feasible, appropriate, and/or could have been made prior to the June 5-
             6, 2019 incident;

      k.     Defendants’ liability to Representative Plaintiffs and members of the
             proposed Class under the legal theories set forth herein, all of which
             predominate over any questions solely affecting individual members of
             the proposed Class; and

      l.     The appropriateness of injunctive relief to prevent the Defendants’
             harmful acts, omissions, actions, and/or behavior from causing harm
             again in the future.

      63.    The questions of law and fact common to members of the Class

predominate over any question(s) affecting only individual members of the Class,

and thus a class action is superior to other available methods for the fair and efficient

adjudication of the controversy.


                                           21
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 22 of 51




      64.    The       duty,       breach       of       duty,       violation      of

laws/regulations/standards/practices, claims, causation, and/or damages, and the

theories related to them, asserted by the Representative Plaintiffs, who will be the

representative parties, are typical of those to be advanced by the members of the

proposed Class, and these Plaintiffs and their claims encompass those of the other

Class members they seek to represent, as required by Fed. R. Civ. P. 23(a)(3). The

claims are typical because the facts and circumstances giving rise to liability are the

same, the claims are based on the same legal theories, and the damages suffered by

the Representative Plaintiffs are the same kinds of damages suffered by the members

of the Class. Representative Plaintiffs will thoroughly and adequately represent the

interests of the proposed Class and its members.

      65.    The Representative Plaintiffs can fairly and adequately protect and

represent the interests of each member of the Class as required by Fed. R. Civ. P.

23(a)(4). The Representative Plaintiffs will fairly and adequately protect and

represent the interests of the members of the Class based on the following facts and

circumstances: their interests do not conflict; their interests are co-extensive with

common rights of recovery based on the same essential facts and legal theories; they

are members of the same communities; they are similarly damaged and are seeking

the same remedies; and they intend to prosecute this action vigorously.



                                          22
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 23 of 51




      66.    The Representative Plaintiffs have adequate financial resources to

prosecute this litigation and have retained the undersigned class counsel, as set forth

below, who are experienced in prosecuting class actions, mass tort actions,

environmental claims, and complex civil matters.

      67.    Further, Plaintiffs’ counsel has and will advance all reasonable costs

necessary to protect the class, including with regard to hiring necessary experts,

conducting discovery, the presentation of class certification motion papers, trying

the case, and otherwise vigorously prosecuting the claims set forth herein.

      68.    A class action mechanism is superior to all other available methods for

the fair and efficient adjudication of this matter. The prosecution of separate actions

by the individual members of the Class would create a risk of: (a) inconsistent or

varying adjudications with respect to individual members of the Class which would

establish incompatible standards of conduct for the Defendants; and/or (b)

adjudications with respect to individual members of the Class which would as a

practical matter be dispositive of the members not parties to the adjudications or

substantially impair or impeded their ability to protect their interests.

      69.    The Defendants have acted on grounds generally applicable to all

members of the proposed Class, making final declaratory and injunctive relief

concerning the Class as a whole, if permitted by the Court, appropriate within the

meaning of Fed. R. Civ. P. 23(b)(2).

                                          23
          Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 24 of 51




      70.      The expenses and burden of individual litigation would preclude many

members, if not all, of the aforesaid Class(es) from seeking redress for the harms

and wrongs complained of herein, from obtaining justice and access to the courts,

and from obtaining the aforesaid necessary injunctive relief.

      71.      The Defendants’ misconduct, actions, acts, and/or omissions described

herein make the requested relief appropriate and necessary to fully protect Plaintiffs

and all others similarly situated.

      72.      Any difficulties in management of this case as a class action are

outweighed by the benefits of a class action with respect to efficiently and fairly

disposing of common issues of law and fact as to the large number of litigants.

VI.   COUNT ONE – NEGLIGENCE AND/OR WANTONNESS

                Defendants Tyson Farms, Inc. and/or Jason Spann

      73.      The Representative Plaintiffs, on behalf of themselves and the members

of the proposed Class, hereby adopt and incorporate all prior paragraphs of this First

Amended Consolidated Individual and Class Action Complaint as if set out fully

herein.

      74.      Defendants Tyson and Spann owed a duty to Plaintiffs and Class

Members to exercise reasonable care in the ownership, installation, construction,

alteration, use, operation, management, inspection, training, repair, servicing, and/or

maintenance of the River Valley Ingredients Plant and all component parts thereof

                                          24
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 25 of 51




or attachments thereto, including, but not limited to, all aspects of its wastewater

system.

      75.    Defendants Tyson and/or Spann had a heightened duty of care to

Representative Plaintiffs and members of the proposed Class because of the great

danger(s), hazard(s), risk(s) of harm, and environmental concerns associated with

the ownership, construction, alteration, operation, use, management, inspection,

training, repair, servicing, and/or maintenance of said facilities, including all

component parts thereof and/or attachments thereto.

      76.    Defendants Tyson and/or Spann breached their legal duty to Plaintiffs

and Class Members by failing to exercise reasonable care and acting with reckless,

willful, and wanton disregard for the Representative Plaintiffs and members of the

Class, in the ownership, construction, alteration, use, operation, management,

inspection, training, repair, servicing, and/or maintenance of the River Valley

Ingredients Plant and all component parts thereof or attachments thereto, including,

but not limited to, all aspects of its wastewater system.

      77.    Defendants’ breach includes, but is not limited to, the ownership,

construction, alteration, use, operation, management, inspection, training, repair,

servicing, and/or maintenance of the specific equipment, parts, pipe(s)/piping,

and/or pumps referenced herein.



                                          25
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 26 of 51




      78.   The subject wastewater spill/discharge/contamination, acts, omissions,

conduct, and/or actions (or inactions) involved in the handling, addressing, and/or

containment of said spill/discharge/contamination, and/or the subsequent

remediation of said spill/discharge/contamination was caused and/or contributed to

by the combining and concurring negligence, wantonness, and/or recklessness of the

Defendants, including, but not limited to, Defendant Tyson and/or Defendant Spann.

      79.   Upon information and belief, Representative Plaintiffs aver that the

subject spill/discharge/contamination was caused by the joint and/or combining and

concurring negligence, wantonness, recklessness, and fault of the Defendants in the

following non-exclusive particulars:

      a.    Failing to properly operate the River Valley Ingredients Plant and all
            component parts thereof or attachments thereto;

      b.    Operating the River Valley Ingredients Plant and all component parts
            thereof or attachments thereto in such a manner that a wastewater
            spill/discharge/contamination occurred and caused, contributed to
            cause, or allowed raw sewage, effluent materials, toxins, bacteria,
            and/or other contaminants to be discharged into the Mulberry Fork of
            the Black Warrior River;

      c.    Failing to properly inspect the River Valley Ingredients Plant to ensure
            that its equipment and personnel were fit for their intended purpose;

      d.    Acting in a careless, reckless, and negligent manner without due regard
            for the safety of others;

      e.    Failing to promulgate, implement, and/or enforce policies, procedures,
            rules, regulations, protocols, and/or guidelines pertaining to the safe
            operation(s) of the River Valley Ingredients Plant which, if they had
            been so promulgated, implemented, observed, and enforced, would
                                        26
 Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 27 of 51




      have averted the subject wastewater spill/discharge/contamination
      and/or prevented or limited the spill/discharge of raw sewage, effluent
      materials, toxins, bacteria, and/or other contaminants into the Mulberry
      Fork of the Black Warrior River;

f.    Operating the River Valley Ingredients Plant with untrained and/or
      unlicensed personnel;

g.    Causing, contributing to cause, and/or allowing inadequate, negligent,
      wanton, reckless, insufficient, and/or irresponsible hiring, training
      and/or retention of personnel;

h.    Failing to take appropriate action(s) to avoid and/or mitigate the
      accident;

i.    Negligent implementation of policies and/or procedures to safely
      conduct the operation(s) of the River Valley Ingredients Plant;

j.    Employing untrained or poorly trained employees and failing to
      properly train employees;

k.    Failing to confirm and/or ensure that the River Valley Ingredients Plant
      and its equipment, component parts, and/or attachments were free from
      defects and/or were in proper working order;

l.    Failure to timely warn;

m.    Failure to timely recognize the release and/or discharge of raw sewage,
      effluent materials, toxins, bacteria, and/or other contaminants and/or
      the failure to timely bring the release and/or discharge of raw sewage,
      effluent materials, toxins, bacteria, and/or other contaminants under
      control;

n.    Failure to provide appropriate accident preventive equipment;

o.    Failure to timely, frequently, properly, and/or sufficiently observe and
      read gauges that would have predicted and/or indicated the impending
      and/or actual release and/or discharge of raw sewage, effluent
      materials, toxins, bacteria, and/or other contaminants;

                                  27
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 28 of 51




      p.     Failure to react to signs or indications of present or pending dangerous
             situations;

      q.     The use of defective products, equipment, and/or component parts –
             including, but not limited to, the pump(s), pipe(s), piping, and/or
             wastewater system(s) referenced herein;

      r.     The use of products, equipment, and/or component parts – including,
             but not limited to, the pump(s), pipe(s), piping, and/or wastewater
             system(s) referenced herein – that were improperly assembled,
             installed, maintained, serviced, repaired, and/or operated;

      s.     Acting in a manner that justifies imposition of punitive damages; and

      t.     Such other acts, omissions, and/or incidents of negligence, wantonness,
             and/or recklessness as will be shown at the trial of this matter.

      80.    Defendants Tyson and/or Spann knew or should have known that their

negligent, willful, wanton, and/or reckless conduct, acts, omissions, and/or failures

would foreseeably result in the subject spill/discharge/contamination, causing and/or

contributing to cause injuries and damage(s) to the Representative Plaintiffs and

members of the proposed Class.

      81.    The injuries and damages to Representative Plaintiffs and the members

of the Class were also caused, contributed to, and/or exacerbated or aggravated by

the fact that Defendants Tyson and/or Spann failed to timely take necessary actions

to mitigate, lessen, and/or eliminate the danger(s), hazard(s), and/or risk(s) of harm

associated with their operations.




                                         28
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 29 of 51




       82.   In addition, the subject spill/discharge/contamination event would not

and/or could not have occurred had the Defendants exercised the high degree of care

imposed on them. Therefore, Plaintiffs plead the doctrine of res ipsa loquitur.

       83.   Representative Plaintiffs and the members of the Class are entitled to a

judgment finding Defendants liable to Representative Plaintiffs and the members of

the proposed Class for damages suffered as a result of Defendants’ negligence,

willfulness, recklessness, and/or wantonness, and an award to the Representative

Plaintiffs and the members of the Class of adequate compensation, including

punitive damages, in amounts determined by a jury.

                           Defendant HydraService, Inc.

       84.   In addition to the above-referenced negligence, recklessness, and/or

wantonness of Defendants Tyson and/or Spann, Representative Plaintiffs and the

members of the proposed Class have been injured and/or damaged by the negligence,

wantonness, recklessness, acts, omissions, and conduct of Defendant HydraService,

Inc.

       85.   Defendant HydraService owed a duty to Representative Plaintiffs and

the members of the Class to exercise reasonable care in the construction, assembly,

testing, use, leasing, sale, installation, alteration, operation, management, inspection,

training (operators/users), repair, servicing, and/or maintenance of the subject

equipment and/or component parts in use at the River Valley Ingredients Plant,

                                           29
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 30 of 51




including, but not limited to, the above-referenced pump(s), pipe(s), piping,

wastewater system(s), and component parts/attachments that caused, contributed to

cause, and/or allowed the discharge and/or spilling of raw sewage, effluent materials,

toxins, bacteria, and/or other contaminants into the Mulberry Fork of the Black

Warrior River.

      86.    Defendant HydraService had a heightened duty of care to

Representative Plaintiffs and members of the proposed Class because of the great

danger(s), hazard(s), risk(s) of harm, and environmental concerns associated with

the construction, leasing, sale, lease, construction, assembly, testing, installation,

alteration, operation, use, management, inspection, training (operators/users), repair,

servicing, and/or maintenance of the subject equipment and/or component parts in

use at the River Valley Ingredients Plant, including, but not limited to, the above-

referenced the pump(s), pipe(s), piping, and/or wastewater system(s), and

component parts/attachments that caused and/or allowed the discharge of raw

sewage, effluent materials, toxins, bacteria, and/or other contaminants into the

Mulberry Fork of the Black Warrior River.

      87.    Defendant HydraService breached its legal duty to Plaintiffs and Class

Members by failing to exercise reasonable care and acting with reckless, willful, and

wanton disregard for the Plaintiffs and Class Members, in the sale, lease,

construction, assembly, testing, use, installation, alteration, operation, management,

                                          30
         Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 31 of 51




inspection, training (operators/users), repair and/or maintenance of the subject

equipment and/or component parts in use at the River Valley Ingredients Plant,

including, but not limited to, the above-referenced pump(s), pipe(s), piping,

wastewater system(s), and component parts/attachments that caused, contributed to

cause, and/or allowed the spill/discharge of raw sewage, effluent materials, toxins,

bacteria, and/or other contaminants into the Mulberry Fork of the Black Warrior

River.

         88.   The subject wastewater spill/discharge/contamination, acts, omissions,

conduct, and/or actions (or inactions) involved in the handling and/or containment

of said spill/discharge/contamination, and/or the subsequent remediation of said

spill/discharge/contamination was caused and/or contributed to by the combining

and concurring negligence, wantonness, recklessness, and/or conduct of the

Defendants, including, but not limited to, Defendant HydraService.

         89.   Upon information and belief, Representative Plaintiffs aver that the

subject spill/discharge/contamination was caused by the joint and/or combining and

concurring negligence, wantonness, recklessness, and fault of Defendant

HydraService in the following non-exclusive particulars:

         a.    Failing to properly construct, test, install, alter, operate, manage,
               inspection, train (operators/users), repair and/or maintain the subject
               equipment and/or component parts in use at the River Valley
               Ingredients Plant, including, but not limited to, the above-referenced
               the pump(s), pipe(s), piping, and/or wastewater system(s) and
               component parts/attachments that caused and/or allowed the discharge
                                           31
 Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 32 of 51




      of raw sewage, effluent materials, toxins, bacteria, and/or other
      contaminants into the Mulberry Fork of the Black Warrior River;

b.    Constructing, assembling testing, installing, altering, operating,
      managing, inspecting, training (operators/users), repairing, servicing,
      and/or maintaining the subject equipment and/or component parts in
      use at the River Valley Ingredients Plant, and/or failing to properly do
      so, in such a manner that a wastewater spill/discharge occurred and
      caused, contributed to cause, or allowed raw sewage, effluent materials,
      toxins, bacteria, and/or other contaminants to be discharged into the
      Mulberry Fork of the Black Warrior River;

c.    Failing to properly inspect the subject equipment and/or component
      parts in use at the River Valley Ingredients Plant to ensure that its
      equipment and personnel were fit for their intended purpose;

d.    Acting in a careless, negligent, wanton, and/or reckless manner without
      due regard for the safety of others;

e.    Failing to promulgate, implement, and/or enforce rules, policies,
      procedures, guidelines, protocols, instructions, and/or regulations
      pertaining to the safe operation of the subject equipment and/or
      component parts in use at the River Valley Ingredients Plant which, if
      they had been so promulgated, implemented, observed, and/or
      enforced, would have averted the subject wastewater spill/discharge
      and/or prevented or limited the spill/discharge of raw sewage, effluent
      materials, toxins, bacteria, and/or other contaminants into the Mulberry
      Fork of the Black Warrior River;

f.    Allowing and/or causing the operation of the subject equipment and/or
      component parts in use at the River Valley Ingredients Plant with
      untrained and/or unlicensed personnel;

g.    Causing, contributing to, and/or allowing inadequate, insufficient,
      negligent, wanton, and/or reckless training of operators and/or users of
      the subject equipment and/or component parts in use at the River Valley
      Ingredients Plant;



                                  32
 Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 33 of 51




h.    Failing to take appropriate action(s), acts, omissions, and/or steps to
      prevent, avoid, mitigate, and/or timely address the subject wastewater
      spill/discharge;

i.    Negligent, wanton, and/or reckless implementation of policies and/or
      procedures to safely construct, assemble, test, install, alter, operate,
      manage, inspect, train (operators/users), repair, service, and/or maintain
      the subject equipment and/or component parts in use at the River Valley
      Ingredients Plant, including, but not limited to, the above-referenced
      the pump(s), pipe(s), piping, and/or wastewater system(s) and
      component parts/attachments that caused, contributed to cause, and/or
      allowed the discharge of raw sewage, effluent materials, toxins,
      bacteria, and/or other contaminants into the Mulberry Fork of the Black
      Warrior River;

j.    Employing untrained or poorly trained employees and failing to
      properly train, teach, and/or advise employees, operators, and/or users
      of the subject equipment and/or component parts in use at the River
      Valley Ingredients Plant, including, but not limited to, the above-
      referenced the pump(s), pipe(s), piping, and/or wastewater system(s)
      and component parts/attachments that caused, contributed to cause,
      and/or allowed the discharge of raw sewage, effluent materials, toxins,
      bacteria, and/or other contaminants into the Mulberry Fork of the Black
      Warrior River;

k.    Failing to confirm and/or ensure that the equipment, component parts,
      and/or attachments in use at the River Valley Ingredients Plant were
      free from defects and/or were in proper working order;

l.    Failure to timely, adequately, properly, and/or appropriately warn;

m.    Failure to timely recognize active, pending, and/or potential defects,
      failures, and/or problems causing, contributing to, and/or allowing the
      release and/or discharge of raw sewage, effluent materials, toxins,
      bacteria, and/or other contaminants and/or the failure to timely bring
      the release and/or discharge of raw sewage, effluent materials, toxins,
      bacteria, and/or other contaminants under control;

n.    Failure to provide appropriate accident preventive equipment;

                                  33
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 34 of 51




      o.    Failure to timely, frequently, properly, and/or sufficiently observe and
            read gauges that would have predicted and/or indicated the impending
            and/or actual release and/or discharge of raw sewage, effluent
            materials, toxins, bacteria, and/or other contaminants;

      p.    Failure to react to signs or indications of present or pending dangerous
            situations;

      q.    The use of defective products, equipment, and/or component parts –
            including, but not limited to, the pump(s), pipe(s), piping, and/or
            wastewater system(s) referenced herein;

      r.    The use of products, equipment, and/or component parts – including,
            but not limited to, the pump(s), pipe(s), piping, and/or wastewater
            system(s) referenced herein – that were improperly installed,
            maintained, and/or operated;

      s.    Acting in a manner that justifies imposition of punitive damages; and

      t.    Such other acts, omissions, and/or incidents of negligence, wantonness,
            and/or recklessness as will be shown at the trial of this matter.

      90.   Defendant HydraService knew or should have known that its negligent,

willful, wanton, and/or reckless conduct, acts, omissions, and/or actions would

foreseeably result in the subject spill/discharge/contamination, causing and/or

contributing to cause injuries and damage(s) to Representative Plaintiffs and

members of the proposed Class.

      91.   The injuries and damage(s) to Representative Plaintiffs and the

members of the Class were also caused, contributed to, and/or exacerbated or

aggravated by the fact that Defendant HydraService failed to timely take necessary



                                        34
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 35 of 51




actions to mitigate, lessen, and/or eliminate the danger(s), hazard(s), and/or risk(s)

of harm associated with their operations.

      92.    In addition, the subject spill/discharge/contamination event would not

and/or could not have occurred had the Defendants exercised the high degree of care

imposed on them. Therefore, Plaintiffs plead the doctrine of res ipsa loquitur.

      93.    Representative Plaintiffs and the members of the Class are entitled to a

judgment finding Defendants liable to Representative Plaintiffs and the members of

the proposed Class for damages suffered as a result of Defendants’ negligence,

willfulness, recklessness, and/or wantonness, and an award to the Representative

Plaintiffs and the members of the Class of adequate compensation, including

punitive damages, in amounts determined by a jury.

            Defendant Jasper Water Works and Sewer Board, Inc.

      94.    In addition to the above-referenced negligence, wantonness, and/or

recklessness of Defendants Tyson, Spann, and/or HydraService, Representative

Plaintiffs and the members of the proposed Class have been injured and/or damaged

by the negligence, wantonness, and/or recklessness of Defendant Jasper Water

Works and Sewer Board, Inc.

      95.    Defendant JWWSB owed a duty to Representative Plaintiffs and

members of the Class to exercise reasonable care in the treatment, containment,

processing, and/or safeguarding of water that was provided to the public prior to,

                                         35
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 36 of 51




during, and subsequent to the June 5-6, 2019 spill/discharge of raw sewage, effluent

materials, toxins, bacteria, and/or other contaminants into the Mulberry Fork of the

Black Warrior River.

      96.   Moreover, Defendant JWWSB owed a duty to Representative Plaintiffs

and members of the proposed Class to exercise reasonable care and diligence in the

warning of the general public about the subject spill/discharge/contamination (and

all risks, dangers, and/or problems that might be associated with such a

spill/discharge/contamination) during, and subsequent to, the June 5-6, 2019

spill/discharge of raw sewage, effluent materials, toxins, bacteria, and/or other

contaminants into the Mulberry Fork of the Black Warrior River.

      97.   Defendant JWWSB had a heightened duty of care to Representative

Plaintiffs and members of the proposed Class because of the great danger(s),

hazard(s), risk(s) of harm, and environmental, medical, and economic concerns

associated with the subject June 5-6, 2019 spill/contamination and the discharge of

raw sewage, effluent materials, toxins, bacteria, and/or other contaminants into the

Mulberry Fork of the Black Warrior River (and subsequent provision of such tainted

water to the general public, including Representative Plaintiffs and members of the

Class, by Defendant JWWSB).

      98.   Representative Plaintiffs and members of the proposed Class had an

absolute right to make informed and/or educated choices about their use, ingestion,

                                        36
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 37 of 51




consumption, and/or exposure to such dangerous, hazardous, harmful, and

contaminated water, and Defendant JWWSB made conscious decisions to take that

right away from Representative Plaintiffs and members of the proposed Class.

      99.    Defendant JWWSB breached its legal duties to Representative

Plaintiffs and members of the proposed Class by failing to exercise reasonable care

and diligence, and by acting with reckless, willful, and wanton disregard for the

Representative Plaintiffs and members of the Class, in its failure to take timely,

proper, adequate, and necessary steps to contain, remediate, treat, and/or safeguard

the contaminated water during and after the June 5-6, 2019 spill/discharge of raw

sewage, effluent materials, toxins, bacteria, and/or other contaminants into the

Mulberry Fork of the Black Warrior River.

      100. Moreover, Defendant JWWSB breached its legal duties to

Representative Plaintiffs and members of the proposed Class by failing to exercise

reasonable care and diligence, and by acting with reckless, willful, and wanton

disregard for the Representative Plaintiffs and members of the proposed Class, in its

failure and/or refusal to notify the Representative Plaintiffs and the members of the

proposed Class of the serious situation regarding polluted/contaminated water and

the potential dangers, hazards, risks, and/or environmental, medical, and economic

concerns associated with the subject spill/discharge/contamination and the discharge

of raw sewage, effluent materials, toxins, bacteria, and/or other contaminants into

                                         37
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 38 of 51




the Mulberry Fork of the Black Warrior River (and subsequent provision of such

tainted water to the general public, including Representative Plaintiffs and the

members of the proposed Class, by Defendant JWWSB).

      101. The damages and injuries suffered by Representative Plaintiffs and the

members of the proposed Class were caused by the combining and concurring

negligence, wantonness, and/or recklessness of the Defendants, including, but not

limited to, Defendant JWWSB.

      102. Defendant JWWSB knew or should have known that its negligent,

willful, wanton, and/or reckless conduct, acts, omissions, and/or actions would

foreseeably result in injuries and damage(s) to the Representative Plaintiffs and the

members of the proposed Class.

      103. The injuries and damages to Representatives Plaintiffs and members of

the Class were also caused, contributed to, and/or exacerbated or aggravated by the

fact that Defendant JWWSB failed to timely take necessary actions to mitigate,

lessen, and/or eliminate the danger(s), hazard(s), and/or risk(s) of harm associated

with their operations.

      104. In addition, the subject damages and injuries would not and/or could

not have occurred and/or would have been avoided, or greatly lessened or reduced,

had Defendant JWWSB exercised the high degree of care imposed on it/them.

Therefore, Plaintiffs plead the doctrine of res ipsa loquitur.

                                          38
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 39 of 51




      105. The acts, omissions, actions, and/or conduct of the Defendants

represents a conscious and/or reckless disregard for the rights and safety of others

including, but not limited to, the Representative Plaintiffs and the members of the

proposed Class.

      106. Representative Plaintiffs and the members of the Class are entitled to a

judgment finding Defendants liable to Representative Plaintiffs and the members of

the proposed Class for damages suffered as a result of Defendants’ negligence,

willfulness, recklessness, and/or wantonness, and an award to the Representative

Plaintiffs and the members of the Class of adequate compensation, including

punitive damages, in amounts determined by a jury.

      WHEREFORE, PREMISES CONSIDERED, the Representative Plaintiffs

and the members of the proposed Class demand judgment against Defendants Tyson

Farms, Inc. d/b/a River Valley Ingredients, HydraService, Inc., Jason Spann, and

Jasper Water Works and Sewer Board, Inc. in such an amount of compensatory and

punitive damages as a jury deems reasonable and may award, plus interest, costs,

and attorneys’ fees, and an award of all such other or further relief to which the

Representative Plaintiffs and the members of the proposed Class reasonably may be

entitled under the law.




                                        39
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 40 of 51




VII. COUNT TWO – STRICT LIABILITY

      107. The Representative Plaintiffs and members of the proposed Class

hereby adopt and incorporate all prior paragraphs of this First Amended

Consolidated Individual and Class Action Complaint as if set out fully herein.

      108. At all times relevant and material to this action, the Defendants have

deliberately engaged in an abnormally dangerous activity by generating, storing,

discharging, transferring, transporting, handling, and/or allowing the discharge of

toxic and/or harmful substances, and/or concealing knowledge of same.

      109. As a direct and/or proximate result of the acts, omissions, actions,

and/or conduct of the Defendants, Representative Plaintiffs and members of the

proposed Class have lost the beneficial use, enjoyment, and/or exclusive possession

of their property and/or business(es); Representative Plaintiffs’ and Class members’

properties and/or businesses have declined in value, lost revenues, lost profits, and

continue to decline in value, lose revenue, and lose profits as a result of the June 5-

6, 2019 spill/discharge incident and the related contamination of waters referenced

herein; and/or Representative Plaintiffs and members of the proposed Class have

suffered, experienced, and incurred, and continue to suffer, experience, and incur,

compensatory damages, economic loss(es), property damage, business damage(s),

economic loss(es), business loss(es), non-economic loss(es), lost wages, lost earning

capacity, lost revenue(s), lost profit(s), loss and/or interference with the quiet,

                                          40
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 41 of 51




normal, usual, and expected use and enjoyment of property and natural resources,

and/or inconvenience.

      110. The Defendants are strictly liable for the above-referenced injuries and

damage(s) which resulted directly and/or proximately from their engaging in an

abnormally dangerous activity.

      WHEREFORE, PREMISES CONSIDERED, the Representative Plaintiffs

and the members of the proposed Class demand judgment against Defendants Tyson

Farms, Inc. d/b/a River Valley Ingredients, HydraService, Inc., Jason Spann, and

Jasper Water Works and Sewer Board, Inc. in such an amount of compensatory and

punitive damages as a jury deems reasonable and may award, plus interest, costs,

and attorneys’ fees, and an award of all such other or further relief to which the

Representative Plaintiff and the members of the proposed Class reasonably may be

entitled under the law.

VIII. COUNT THREE - TRESPASS

      111. The Representative Plaintiffs and members of the proposed Class

hereby adopt and incorporate all prior paragraphs of this First Amended

Consolidated Individual and Class Action Complaint as if set out fully herein.

      112. Defendants Tyson, Spann, HydraService, and/or JWWSB, by their

intentional, negligent, wanton, and/or reckless actions, acts, omissions, and/or



                                        41
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 42 of 51




conduct, trespassed, caused a trespass, and/or allowed a trespass onto the

Representative Plaintiffs’ and Class members’ property and/or properties.

      113. Defendants Tyson, Spann, HydraService, and/or JWWSB engaged in

their wrongful conduct, acts, omissions, and/or actions with knowledge that it would,

to a substantial certainty, result in the entry of foreign matters, materials, and/or

contaminants onto the Representative Plaintiffs’ and Class members’ properties

and/or businesses.

      114. The intrusion that occurred has interfered and continues to interfere

with the Representative Plaintiffs’ and Class members’ rights to exclusive

possession, use, and enjoyment of their property and/or properties.

      115. As a direct and/or proximate result of the Defendants’ negligent,

willful, intentional, wanton, and/or reckless actions, acts, omissions, and/or conduct,

the Representative Plaintiffs and the members of the proposed Class have been

injured and damaged as set forth herein.

      WHEREFORE, PREMISES CONSIDERED, the Representative Plaintiffs

and the members of the proposed Class demand judgment against Defendants Tyson

Farms, Inc. d/b/a River Valley Ingredients, HydraService, Inc., Jason Spann, and

Jasper Water Works and Sewer Board, Inc. in such an amount of compensatory and

punitive damages as a jury deems reasonable and may award, plus interest, costs,

and attorneys’ fees, and an award of all such other or further relief to which the

                                           42
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 43 of 51




Representative Plaintiff and the members of the proposed Class reasonably may be

entitled under the law.

IX.    COUNT FOUR - NUISANCE

      116. The Representative Plaintiffs and members of the proposed Class

hereby adopt and incorporate all prior paragraphs of this First Amended

Consolidated Individual and Class Action Complaint as if set out fully herein.

      117. At all times relevant and material to this Consolidated Individual and

Class Action Complaint, Defendants Tyson and/or Spann owed a duty to

Representative Plaintiffs and members of the proposed Class to exercise reasonable

care and diligence in the ownership, installation, assembly, construction, alteration,

operation, management, inspection, training, repair, servicing, use, and/or

maintenance of the River Valley Ingredients Plant and all component parts thereof

or attachments thereto.

      118. At all times relevant and material to this action, Defendant

HydraService owed a duty to Representative Plaintiffs and members of the proposed

Class to exercise reasonable care and diligence in the construction, assembly,

installation, testing, use, leasing, sale, alteration, operation, management, inspection,

training (operators/users), repair, servicing, and/or maintenance of the subject

equipment and/or component parts in use at the River Valley Ingredients Plant,

including, but not limited to, the above-referenced pump(s), pipe(s), piping, and/or

                                           43
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 44 of 51




wastewater system(s) and component parts/attachments that caused and/or allowed

the spill/discharge of raw sewage, effluent materials, toxins, bacteria, and/or other

contaminants into the Mulberry Fork of the Black Warrior River.

      119. At all times relevant and material to this action, Defendant JWWSB

owed a duty to Representative Plaintiffs and members of the proposed Class to

exercise reasonable care and diligence in the treatment, containment, processing,

and/or safeguarding of water that was provided to the public prior to, during, and

subsequent to the June 5-6, 2019 spill/discharge of raw sewage, effluent materials,

toxins, bacteria, and/or other contaminants into the Mulberry Fork of the Black

Warrior River.

      120. Moreover, Defendant JWWSB owed a duty to Representative Plaintiffs

and members of the proposed Class to exercise reasonable care and diligence in the

warning of the general public about the subject spill/discharge/contamination (and

all risks, dangers, hazards, and/or problems that might be associated with such a

spill/discharge/contamination) during, and subsequent to the spill/discharge of raw

sewage, effluent materials, toxins, bacteria, and/or other contaminants into the

Mulberry Fork of the Black Warrior River.

      121. The Defendants negligently, purposefully, knowingly, willfully,

wantonly, and/or recklessly breached their duty and/or duties of care as referenced

above and herein.

                                         44
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 45 of 51




      122. Moreover, the Defendants knew or should have known that failure to

act with requisite due care and diligence in carrying out and fulfilling the above-

referenced duties and responsibilities would result and/or would likely or probably

result in injuries, harms, and/or damages to the Representative Plaintiffs and the

members of the proposed Class.

      123. As a direct and/or proximate result of the Defendants’ negligent,

wanton, reckless, and/or wrongful conduct, acts, omissions, actions, and/or

behavior, the Representative Plaintiffs and the members of the proposed Class have

been injured and damaged as set forth herein.

      124. As a result of their proximity to the contaminated water and/or due to

the direct contact, exposure, and/or damages suffered by the Representative

Plaintiffs and members of the proposed Class referenced herein, the harms inflicted

upon these individuals, property owners/occupiers, and/or businesses is different in

kind and degree from the damage suffered by the public in general.

      125. The Defendants’ conduct, acts, omissions, actions, and/or behavior and

the resulting harms, losses, injuries, and/or damages constitutes a nuisance to the

Representative Plaintiffs and the members of the proposed Class including, but not

limited to, injuries to the person of the Representative Plaintiffs and members of the

proposed Class, interference with the Representative Plaintiffs’ and Class members’

quiet enjoyment and use of their property, significant damage to and/or diminution

                                         45
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 46 of 51




of the value of the Representative Plaintiffs’ and Class members’ real and/or

personal property/properties and/or businesses, and/or a negative effect and/or

impact on the Representative Plaintiffs’ and Class members’ earning capacity,

business   income,    business   revenue,    use   of   natural   resources,   and/or

general/normal/usual/expected use and enjoyment of their real property, personal

property, and/or business(es).

      126. The Defendants’ actions, acts, omissions, conduct, and/or behavior

were/was intentional, willful, wanton, reckless, and/or malicious, and were carried

out with a conscious, reckless, and/or total disregard to the law or rights, health,

safety, welfare, and/or convenience of the Representative Plaintiffs and the members

of the proposed Class.

      WHEREFORE, PREMISES CONSIDERED, the Representative Plaintiffs

and the members of the proposed Class demand judgment against Defendants Tyson

Farms, Inc. d/b/a River Valley Ingredients, HydraService, Inc., Jason Spann, and

Jasper Water Works and Sewer Board, Inc. in such an amount of compensatory and

punitive damages as a jury deems reasonable and may award, plus interest, costs,

and attorneys’ fees, and an award of all such other or further relief to which the

Representative Plaintiff and the members of the proposed Class reasonably may be

entitled under the law.



                                        46
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 47 of 51




X.    COUNT FIVE – INJUNCTIVE RELIEF

      127. The Representative Plaintiffs and members of the proposed Class

hereby adopt and incorporate all prior paragraphs of this First Amended

Consolidated Individual and Class Action Complaint as if set out fully herein.

      128. The wrongful acts, omissions, actions, behavior, and conduct of the

Defendants as alleged herein have caused and/or contributed to cause, and will

continue to cause and/or contribute to cause, irreparable harm to the Representative

Plaintiffs and the members of the proposed Class for which there is no adequate

remedy other than a permanent injunction prohibiting such conduct, acts, omissions,

actions, and/or behavior by the Defendants.

      129. The Representative Plaintiffs and the members of the proposed Class

respectfully ask the Court to enter an Order awarding them permanent and

mandatory injunctive relief, including remediation and abatement of contamination,

and requiring that the Defendants refrain from the negligent, willful, wanton,

reckless, tortious, unlawful, and/or illegal dispersing, discharging, spilling,

transporting, exposing, and/or dissemination of toxic and other harmful substances

onto their properties, businesses, and their person(s).

XI.   PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, the Representative Plaintiffs

and the members of the proposed Class demand judgment against Defendants Tyson

                                          47
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 48 of 51




Farms, Inc. d/b/a River Valley Ingredients, HydraService, Inc., Jason Spann, and

Jasper Water Works and Sewer Board, Inc., jointly and severally, and respectfully

request that the Court grant the following relief:

      a.     Award the Representative Plaintiffs and the members of the proposed
             Class damages in an amount greater than five million dollars
             ($5,000,000.00) sufficient to compensate them for economic damages,
             non-economic damages, consequential damages, out-of-pocket
             expenses, lost wages, lost earning capacity, nuisance, loss and/or
             diminution of value to real property, personal property, and/or
             business(es), lost business income, lost profits, revenue, and/or
             profitability, loss of and/or interference with the use of natural
             resources, and loss of and/or interference with the general, normal,
             quiet, and/or usual use and enjoyment of real property, personal
             property, and/or business(es), aggravation, inconvenience,
             exacerbation, and reasonably ascertainable future expenses;

      b.     Issue an injunction requiring the Defendants to engage in, employ,
             utilize, and use remediation and abatement efforts and measures to
             address and, to the fullest extent possible, correct the contamination
             caused by the subject June 5-6, 2019 wastewater spill/discharge event,
             and requiring that the Defendants refrain from the negligent, willful,
             wanton, reckless, tortious, unlawful, and/or illegal dispersing,
             discharging, spilling, transporting, exposing, and/or dissemination of
             the same and/or similar toxic and other harmful substances onto the
             properties, businesses, and person(s) of the Representative Plaintiffs
             and the members of the proposed Class in the future to prevent such
             toxic and harmful substances and contaminants from continuing to
             contaminate and negatively affect and impact the water supplies,
             properties, businesses, and their health, safety, and welfare, based upon
             the continuing irreparable injury to the Representative Plaintiffs and
             members of the proposed Class posed by the continuing nuisance and
             damage to the property interests of the Representative Plaintiffs and
             members of the proposed Class, for which there is no adequate remedy
             at law;

      c.     Award the Representative Plaintiffs and the members of the proposed
             Class punitive damages;
                                       48
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 49 of 51




      d.    Award the Representative Plaintiffs and the members of the proposed
            Class pre-judgment and post-judgment interest at the maximum rate
            allowable by law;

      e.    Award the Representative Plaintiffs and the members of the proposed
            Class attorneys’ fees and costs incurred in relation to this litigation;

      f.    That this case be certified as a Class action pursuant to Rule 23 of the
            Federal Rules of Civil Procedure and the Representative Plaintiffs be
            appointed as Class Representatives, and the undersigned counsel be
            appointed as counsel for the Class;

      g.    Award the Representative Plaintiffs and the members of the proposed
            Class such other and further relief available under all applicable state
            and federal laws and any relief the court deems just, proper,
            appropriate, and equitable; and

      h.    A trial by jury as to the Representative Plaintiffs’ and the proposed
            Class members’ claims against all Defendants.

           PLAINTIFFS DEMAND A TRIAL BY STRUCK JURY


                             Respectfully submitted,

/s/ Justin C. Owen                              /s/ Robert O. Bryan
Justin C. Owen (asb-9718-i36o)                 Robert O. Bryan (asb-1420-r65r)
Joshua M. Vick (asb-1474-s70v)                 NELSON, BRYAN, & CROSS
Dennis E. Goldasich, Jr (asb-5935-d62d)        1807 Corona Avenue, # 200
GOLDASICH, VICK, & FULK                        Jasper, AL 35502
2100 3rd Avenue North, Suite 400               Tel.: (205) 387-7777
Birmingham, AL 35203                           Fax: (205) 384-0659
Tel.: (205) 731-2566                           Email:bob@nelsonbryancross.com
Fax: (205) 731-9451                            Counsel for the Plaintiffs
Email: justin@golaw.net
        josh@golaw.net
       dennis@golaw.net
Counsel for the Plaintiffs

                                        49
        Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 50 of 51




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of September, 2020, I filed and served a copy of
the foregoing upon all parties and attorneys of record via the Court’s CM/ECF electronic
filing system, U.S. Postal Service Certified Mail (return receipt requested), and U.S. Postal
Service First Class Mail, which will send notification of such filing to the following persons
of record:

Bryan O. Balogh, Esq.                             Edward S. Sledge, IV, Esq.
R. Frank Springfield, Esq.                        Clyde Whittaker Steineker, Esq.
Robert S. W. Given, Esq.                          William S. Cox, III, Esq.
D. Matthew Centeno, Esq.                          Davis S. Vaughn, Esq.
Burr & Forman, LLP                                Angela Marie Schaefer, Esq.
420 20th Street North, Suite 3400                 Kriston Laney Gifford, Esq.
Birmingham, AL 35203                              Michael R. Pennington, Esq.
Tel.: (205) 251-3000                              Scott B. Smith, Esq.
Fax: (205) 458-5100                               Zachary A. Madonia, Esq.
Email: bbalogh@burr.com                           Bradley Arant Boult Cummings LLP
        fspringfield@burr.com                     One Federal Place
        rgiven@burr.com                           1819 5th Avenue North
        mcenteno@burr.com                         Birmingham, AL 35203
Attorneys for Defendant HydraService, Inc.        Tel.: (205) 521-8000
                                                  Fax: (205) 521-8800
James Thomas Burgess, Esq.                                Email: esledge@bradley.com
Scott M. Roberts, Esq.                                    wsteineker@bradley.com
Burgess Roberts LLC                                       bcox@bradley.com
2017 Morris Avenue, Suite 100                             dvaughn@bradley.com
Birmingham, AL 35203                                      aschaefer@bradley.com
Tel.: (205) 870-8611                                      lgifford@bradley.com
Fax: (205) 870-8688                                       mpennington@bradley.com
Email: tburgess@burgessroberts.com                        ssmith@bradley.com
        sroberts@burgessroberts.com                        zmadonia@bradley.com
Attorneys for Defendant Jasper Water Works        Attorneys for Defendant
and Sewer Board, Inc.                             Tyson Farms, Inc.




                                             50
       Case 5:19-cv-01180-LCB Document 62 Filed 09/08/20 Page 51 of 51




James C. Brakefield, Esq.                    James L. Noles, Jr., Esq.
Jackson, Fikes & Brakefield                  Spencer M. Taylor, Esq.
1816 Third Avenue, Suite 200                 Lisa J. McCrary, Esq.
Jasper, AL 35501                             Barze Taylor Noles Lowther, LLC
Tel.: (205) 387-2171                         Lakeshore Plaza
Fax: (205) 387-2174                          2204 Lakeshore Drive, Suite 330
Email: jbrakefield@jacksonandfikes.com       Birmingham, AL 35209
Attorney for Defendant Jasper Water Works    Tel.: (205) 872-1032
and Sewer Board, Inc.                        Fax: (205) 872-0339
                                             Email: jnoles@btnllaw.com
Albert Bower, Esq.                                   staylor@btnllaw.com
Eric L. Samore, Esq.                                 lmccrary@btnllaw.com
Erin A. Walsh, Esq.                          Attorneys for Defendant Jason Spann
SmithAmundsen LLC
150 North Michigan Avenue, Suite 3300
Chicago, IL 60601
Tel.: (312) 894-3200
Fax: (312) 894-3210
Email: abower@salawus.com
        esamore@salawus.com
        ewalsh@salawus.com
Attorneys for Defendant Jasper Water Works
And Sewer Board, Inc.

                                                   /s/ Justin C. Owen
                                                   OF COUNSEL




                                        51
